Citation Nr: 1010898	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  08-33 735A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for PTSD currently 
evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The Veteran served on active duty from December 1964 to 
November 1966.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office in Waco, Texas.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

The record reveals that in May 2008 a VA examiner indicated 
that the Veteran has pre-existing anxiety and depressive 
disorders that are as likely as not aggravated by the 
Veteran's service-connected PTSD.  Based on this and the 
Veteran's attorney's statements in October 2009, the Board 
finds that claims for service connection for a generalized 
anxiety disorder and for a depressive disorder have been 
raised.  These claims must be adjudicated by the RO.  The 
Board concludes that these claims are inextricably 
intertwined with the Veteran's claim for an increased rating 
for PTSD.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  Given the foregoing, the Veteran's claim for an 
increased rating for PTSD must be deferred until the newly 
raised issues are adjudicated.

The May 2008 VA examiner was unable to determine whether the 
Veteran's decline in short-term memory and in concentration 
were due to psychiatric disability or due to neurological 
disability.  The examiner recommended that the Veteran 
receive a neurological examination.  The record does not 
reveal that the Veteran has had a neurological examination 
and such should be provided in order to properly assess the 
severity of the Veteran's service-connected psychiatric 
disability.  See 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran notice compliant with 
the Veterans Claims Assistance Act of 2000 
(VCAA) with respect to the claims for 
service connection for a generalized 
anxiety disorder and a depressive 
disorder.

2.  Obtain the Veteran's VA medical 
records dated from February 2009 to 
present.  

3.  Afford the Veteran a VA neurological 
examination.  The claims file should be 
provided to the examiner for review in 
conjunction with the examination.  The 
examiner should provide a description of 
any neurological disabilities present.  If 
loss of memory or loss of concentration is 
found, the examiner should opine whether 
they are due to neurological or to 
psychiatric disability.

4.  Afford the Veteran a VA psychiatric 
examination which describes the nature and 
severity of the Veteran's symptoms due to 
his service-connected psychiatric 
disability or disabilities, and describes 
the effect of his service-connected 
psychiatric condition(s) and symptoms on 
his employment and daily life.  The claims 
file should be provided to the examiner 
for review in conjunction with the 
examination.  

5.  When the above actions have been 
completed, readjudicate all issues in 
appellate status.  The Veteran and his 
attorney should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).




